304 A.2d 52 (1973)
In the Matter of Thomas H. ROSENFIELD.
No. 73-120-M. P.
Supreme Court of Rhode Island.
April 19, 1973.

ORDER
The respondent stands convicted of using and conspiring to use the mails to defraud. The conviction followed a jury trial which was held in the United States District Court for the Eastern District of Virginia during February, 1972. The fraud was related to the operations of a debt pooling firm located in Rhode Island and operated by the respondent's cousin. The respondent was the firm's attorney. The respondent's motion for a new trial was denied in June, 1972, and in February, 1973 the United States Court of Appeals for the Fourth Circuit affirmed the convictions of both respondent and his cousin. The District Court imposed a two-year sentence and a $3,800 fine on respondent. All but 60 days of the jail sentence was suspended. Within the past ten days, the respondent has begun to serve the 60-day sentence.
On March 21, 1973, respondent appeared before us in chambers accompanied by counsel. He has waived all benefit of the investigatory and prosecutorial procedures provided by our rules.
The circumstances presented by the record call for disciplinary action. Accordingly, it is hereby ordered that the respondent shall be and hereby is indefinitely suspended from engaging in the practice of law in this state.
JOSLIN, J., did not participate.